Filed 8/20/20 3558 Sagunto Street, LLC v. County of Santa Barbara CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


3558 SAGUNTO STREET,                                          2d Civil No. B297383
LLC,                                                      (Super. Ct. No. 15CV00606)
                                                            (Santa Barbara County)
     Plaintiff and Appellant,

v.

COUNTY OF SANTA
BARBARA,

     Defendant and Respondent.


             Appellant 3558 Sagunto Street, LLC is the owner of
property at 3558 Sagunto Street in Santa Ynez (Sagunto
Property). After a dispute with an adjoining property owner
(Edison Property) regarding parking spaces, appellant placed
“reserved” signs on and blocked access to parking spaces located
in front of the Sagunto Property.
             The County of Santa Barbara (County) issued a
notice of violation to appellant for restricting parking in violation
of the Development Plan applicable to the property (88-DP-14)
(Development Plan). Appellant filed a complaint alleging the
Development Plan did not apply to the Sagunto Property. The
trial court found otherwise and entered judgment in favor of the
County. We affirm.
          FACTUAL AND PROCEDURAL HISTORY
              Tom and Joan Bohlinger (Bohlingers) owned the
Sagunto and Edison Properties. In 1977, they built a commercial
building on the Sagunto Property, leaving the Edison Property
undeveloped. In 1988, the Bohlingers submitted an application
for approval of the Development Plan. The Development Plan
included “facelifting the exterior of the existing building” on the
Sagunto Property “and the addition of 6,040 square feet of new
commercial space” on the Edison Property. The application noted
there were 11 existing parking spaces, with a plan to build 11
more, for a total of 22 onsite parking spaces.
              In July 1988, the County’s Planning Commission
approved the Development Plan with conditions, including the
following: “The use of the property, size, shape, arrangement,
and location of the buildings, walkways, parking areas, and
landscaped areas shall be developed in substantial conformity
with the approved development plan marked Planning
Commission [Attachment] A . . . Substantial conformity shall be
determined by the Director of the Resource Management
Department. In the event of disagreement, such a determination
shall be made by the Planning Commission.” Attachment A was
a “Site Plan and Ground Floor Plan,” which depicted the project
site incorporating both the Sagunto and the Edison Properties,
including 22 parking spaces.
              In 1996, the Bohlingers recorded a Declaration of
Covenants, Conditions and Restrictions Concerning Private




                                 2
Reciprocal Parking (CC&Rs). The purpose of the CC&Rs was to
“provide for reciprocal parking on each parcel for the benefit of
both improved legal parcels.” The CC&Rs identified the property
as “two (2) contiguous legal parcels, each containing parking
areas, . . . with all parking spaces adequate in size per the
Development Plan by the County.” The CC&Rs identified the
“contiguous parcels” by the Sagunto and Edison Properties’
Assessor’s Parcel Number (APN). The CC&Rs stated that “no
reserved parking or hedge, fence, wall or similar barrier may be
placed, installed or constructed on either parcel if the reserved
parking or barrier would block or otherwise interfere with the
primary objective of [the CC&Rs] to provide full reciprocal
parking.” The CC&Rs were to “run[] with the land” and were
“binding on the successor owners thereof.”
              In 1996, the Bohlingers sold the Sagunto Property to
Jon and Kathryn (Bowens). The Bowens recorded a Notice of
Consent to Use Land. The notice stated that “Bohlinger
developed and improved both [the Sagunto and Edison]
properties generally conforming to a Development Plan (88-DP-
14) approved by the County of Santa Barbara on July 21, 1988.”
              In 2007, appellant purchased the Sagunto Property.
At the time of the purchase, the title report referenced both the
CC&Rs and the Notice of Consent to Use Land as “exceptions” to
title.
              In 2008, appellant installed “reserved” signs on
parking spaces on the Sagunto Property. In 2013, it blocked
access to the parking spaces that were marked “reserved” on the
Sagunto Property.
              In 2015, County officials sent a Notice of Violation to
the owners of the Sagunto and Edison Properties, stating that the




                                 3
“chains/barriers . . . placed in front of” parking spaces on the
Sagunto Property violated the Development Plan and the County
Land Use and Development Code. The Notice of Violation noted
that the “investigation revealed that [the Edison Property] was
included in the approved [Attachment A] which depicts the
boundaries of [the Sagunto Property] and [the Edison Property]
and incorporates their combined area into a single development.”
“The alteration of the approved parking configuration and the
loss or the selective availability of parking spaces violated the
conditions of the operating Development Plan.”
                   Superior Court Proceedings
             Appellant filed a complaint against the County for
declaratory and injunctive relief. It alleged that the Development
Plan did not apply to the Sagunto Property. It sought a
“declaratory order that [the County] may not enforce the
development plan against [appellant] and an injunction
prohibiting [the County] from enforcing the development plan
against [appellant].”
             The County filed a demurrer, arguing that appellant
did not exhaust its administrative remedies and there was no
final order or decision with respect to the Notice of Violation.
The trial court stayed the superior court case until the County
completed the administrative process.
             In April 2016, the County filed a Notice of
Determination, finding that the Development Plan applied to
both the Sagunto and Edison Properties and that both properties
were in violation of the Development Plan’s parking
requirements. The County imposed a $300 fine. Appellant
appealed the Notice of Determination to the Planning and
Development Director. Following a hearing, the hearing




                                4
examiner found that the Development Plan applied to the
Sagunto Property. The examiner found that a review of the
Development Plan files “clearly include the Sagunto Property
within the permit limits.”
              Appellant filed a first amended complaint which
added a cause of action challenging the administrative decision.
This cause of action was bifurcated from the remaining causes of
action for declaratory and injunctive relief.
              The trial court conducted a de novo review of the
final administrative decision pursuant to Government Code
section 53069.4. It determined that the Development Plan
applied to the Sagunto Property. The court found the
administrative record “clearly establishes that the site plan
labeled ‘Attachment A’ to the Development Plan supports the
applicants’ intent that the ‘Bohlinger Commercial Addition’
encompassed both [the Sagunto and Edison Properties].”
Moreover, in light of the “transactional history of [the] adjoining
parcels,” the court found that, “at a minimum, constructive notice
pursuant to Civil Code [section] 1213, has been provided to
subsequent purchasers of each of these parcels that Development
Plan 88-DP-14 and the conditions contained within it, apply to
both parcels.” The court noted that the Notice of Consent to Use
Land and the CC&Rs referenced the Development Plan, and the
title report listed these two documents as “exceptions” to the
Sagunto Property title.
              Appellant subsequently filed a second amended
complaint. The parties stipulated that the first cause of action
regarding the administrative decision “had already been
decided,” but was included again in the second amended
complaint to preserve “appellate rights” on that cause of action.




                                 5
Appellant also added a fourth cause of action for inverse
condemnation against the County and the owners of the Edison
Property. It alleged that the County “effectively approved
Edison’s over-leasing” of parking spaces when the County ruled
that appellant violated the Development Plan.
             The County demurred to the declaratory relief,
injunctive relief, and inverse condemnation causes of action. The
trial court sustained the demurrer without leave to amend. It
found there was no “taking” to support the inverse condemnation
cause of action. The demurrer to the declaratory and injunctive
relief causes of action were “sustained on the ground that those
causes of action fail with the substantive causes of action for [the
appeal of the administrative decision] and Inverse
Condemnation.” The court entered final judgment in favor of the
County on all causes of action.
                           DISCUSSION
                     Administrative Decision
             Sagunto contends the trial court erred when it upheld
the County’s administrative decision that the Development Plan
applied to the Sagunto Property. We disagree.
             Following a final administrative decision, a party
“may seek review by filing an appeal to be heard by the superior
court, where the same shall be heard de novo, except that the
contents of the local agency’s files shall be received into
evidence.” (Gov. Code, § 53069.4, subd. (b).) In interpreting the
Development Plan, we apply the same standard of review
employed in interpreting contracts and review de novo. (See Bear
Creek Planning Committee v. Ferwerda (2011) 193 Cal.App.4th
1178, 1183; National City Police Officers’ Assn. v. City of National
City (2001) 87 Cal.App.4th 1274, 1278 (National City).)




                                 6
             In interpreting the Development Plan, we ascertain
the intent of the parties as it existed at the time the plan was
approved. (See National City, supra, 87 Cal.App.4th at p. 1279.)
We first look to the plain language of the Development Plan and
the documents related to its approval. We consider these
documents “as a whole and construe the language in the context,
rather than interpret a provision in isolation.” (Westrec Marina
Management, Inc. v. Arrowood Indemnity Co. (2008) 163
Cal.App.4th 1387, 1392 (Westrec).)
             Here, the plain language of both the Development
Plan and the approval documents show that the County and the
Bohlingers intended the plan to apply to both properties.
Bohlingers’ application for the Development Plan shows this
intent. (Sports Arenas Properties, Inc. v. City of San Diego (1985)
40 Cal.3d 808, 815-816 [a permit must be interpreted “in light of
the application for it”].) In the application, the Bohlingers
explained the Development Plan consisted of “facelifting the
exterior of the building” on the Sagunto Property and “the
addition of 6,040 square feet of new commercial space” on the
Edison Property. The Bohlingers submitted statistical
information, which included the combined square footage of the
structures, building coverage, parking, and landscaping for both
properties. The application also indicated that there was an
“existing commercial building” “on the [Sagunto] property” that
would be retained in the Development Plan.
             The Planning Commission Staff Report and
Recommendation further supports our conclusion. The project
description stated that the “applicant is proposing a 6,240 square
foot commercial/office addition to an existing 4,000 square foot
building.” The report stated the Development Plan consisted of




                                 7
total structures of 10,240 square feet and a total area of 20,000
square feet, which is the combined square footage of both
properties. The report also stated the Development Plan
included 22 parking spaces, which was the combined number of
spaces on both properties. The report included Attachment A,
which shows both the properties as part of the development site.
             The Planning Commission’s approval shows that the
County intended the Development Plan to incorporate the
Sagunto Property. The approval set forth several conditions,
including that the “use, size . . . location of buildings, walkways,
parking areas . . . shall be developed in substantial conformity
with the approved development plan marked [Attachment A],”
which included both properties.
             Appellant contends the Development Plan did not
apply to the Sagunto Property because the documents do not
reference the Sagunto Property’s APN. But in construing these
documents “as a whole,” it is apparent that the Bohlingers and
the County intended the Development Plan to apply to both
properties. (Westrec, supra, 163 Cal.App.4th at p. 1392.)
             Appellant also contends it lacked adequate notice
that the Development Plan applied to the Sagunto Property. But,
as the trial court properly found, appellant had “constructive
notice” when it purchased the property. The title report
specifically referenced the CC&Rs and the Notice of Consent to
Use Land as “exceptions” to the Sagunto Property title. Both
documents indicated that the Development Plan applied to the
Sagunto Property.
                              Demurrer
             Appellant contends the trial court erred when it
sustained the demurrer without leave to amend the declaratory




                                 8
and injunctive relief and inverse condemnation causes of action.
We disagree.
             We independently review the order sustaining the
demurrer, accepting the truth of material facts properly pleaded
but not contentions, deductions, or conclusions of fact or law.
(Yvanova v. New Century Mortgage Corp. (2016) 62 Cal.4th 919,
924.) A demurrer should be sustained where the complaint fails
to allege facts sufficient to state a cause of action, or discloses a
defense that would bar recovery. (Code Civ. Proc., §
430.10; Balikov v. Southern Cal. Gas Co. (2001) 94 Cal.App.4th
816, 819-820.) “A judgment of dismissal after a demurrer has
been sustained without leave to amend will be affirmed if proper
on any grounds stated in the demurrer, whether or not the court
acted on that ground.” (Carman v. Alvord (1982) 31 Cal.3d 318,
324.)
             The trial court properly sustained the demurrer to
the inverse condemnation cause of action because appellant has
not shown the County’s action constitutes a “taking.” For a
taking to occur, there must be “an invasion or an appropriation of
some valuable property right which the landowner possesses and
the invasion or appropriation must directly and specially affect
the landowner to his injury.” (Selby Realty Co. v. City of San
Buenaventura (1973) 10 Cal.3d 110, 119-120; see also Golden
Gate Water Ski Club v. County of Contra Costa (2008) 165
Cal.App.4th 249, 267 (Golden Gate Water Ski Club).)
“‘“Regulations regarding and restrictions upon the use of property
in an exercise of the police power for an authorized purpose, do
not constitute the taking of property without compensation or
give rise to constitutional cause for complaint.”’ [Citation.]”
(Golden Gate Water Ski Club, at p. 267.)




                                 9
             In Golden Gate Water Ski Club, supra, 165
Cal.App.4th at pages 253-254, the plaintiff built unpermitted
structures on property that was designated “open space” for
which land use permits were required. Contra Costa County
issued a notice of violation and ordered the removal of all
structures that were built on the property without permits. (Id.
at pp. 254-255.) The plaintiff sued Contra Costa County, arguing
the abatement order constituted a taking.
             The Court of Appeal held that there was no taking
because the plaintiff “never had a property right to develop [the
property] in violation of [Contra Costa] County’s land use
requirements.” (Golden Gate Water Ski Club, supra, 165
Cal.App.4th at p. 267.) Thus, Contra Costa County’s action to
enforce the permit restrictions was not a taking. (Ibid.)
Similarly, appellant did not have property rights to block access
to the parking spaces on the Sagunto and Edison properties in
violation of the Development Plan. (Ibid.)
             Appellant contends the County’s action effectively
permitted the Edison Property owners to overlease parking and
was thus tantamount to a taking. This argument lacks merit.
Here, the County enforced the Development Plan, which required
22 unrestricted parking spaces; it did not give the Edison
Property owners rights over all the parking spaces. To the extent
appellant alleges the County’s failure to take an enforcement
action against the Edison Property for overleasing constituted a
taking, we reject this argument. “[A]bsence of the enforcement of
a particular restrictive covenant against another owner’s
property” does not amount to “a governmental expropriation of
one’s own property.” (Barrett v. Dawson (1998) 61 Cal.App.4th
1048, 1054, original italics.)




                               10
            The trial court properly sustained the demurrer to
the declaratory and injunctive relief causes of action. Appellant
seeks an order (2) declaring that the “Development Plan does not
apply to the Sagunto Property”; and (2) enjoining the County
from “taking any action to apply the Development Plan to the
Sagunto Property” and “from assessing any fines or taking any
other action against [appellant] for having installed the reserved
parking signs and chains.” But this relief is “wholly derivative”
of appellant’s other causes of action. In light of our conclusion
that the Development Plan applies to the Sagunto Property and
that there was no governmental taking, “there are no grounds for
granting an injunction or declaratory relief.” (Ochs v. PacifiCare
of California (2004) 115 Cal.App.4th 782, 794 (Ochs).)1
                          Leave to Amend
             Appellant also contends the trial court erred when it
did not grant it leave to amend the complaint. We review the
court’s order for abuse of discretion, “which is demonstrated if
there is a reasonable possibility that the pleading court could be
cured by amendment.” (Ochs, supra, 115 Cal.App.4th at p. 796.)
“The plaintiff has the burden of showing that the pleading can be
cured, but may make this showing for the first time on appeal.”
(Ibid.) Appellant has not carried its burden to show that the
pleading could be cured by an amendment. The trial court did
not abuse its discretion when it denied leave to amend.




      1 Appellant’s request for judicial notice filed on July 2,
2020, is denied.


                                 11
                       DISPOSITION
            The judgment is affirmed. The County shall recover
costs on appeal.
            NOT TO BE PUBLISHED.


                                   TANGEMAN, J.
We concur:


             GILBERT, P. J.


             YEGAN, J.




                              12
                   Timothy J. Staffel, Judge

           Superior Court County of Santa Barbara

               ______________________________

           Cappello & Noel, A. Barry Cappello and David L.
Cousineau, for Plaintiff and Appellant.

           Amber Holderness, Deputy County Counsel, for
Defendant and Respondent.